Duckworth, Chief Justice,
dissenting. The stipulated facts establish beyond any question that the contract of employment under which the deceased employee was working at the time of his injury was executed in the State of Ohio, and that the only service he rendered under that contract was rendered outside the State of Georgia, and his injury occurred in the State, of Kentucky. A simple reading of Code § 114-411 shows beyond all doubt that his injury was not covered by the Georgia compensation law. That section provides that, when an injury occurs outside this State, if it would have been compensable had it occurred within this State, it is compensable if the contract of employment had been executed in this State, and if either the employer or employee resided in this State. Thus it is seen that an indispensable requisite is that the employment contract *481be executed in this State. The undeniable absence of this indispensable prerequisite in this case demands an affirmance of the judgment denying compensation.
On a factual case requiring a ruling on this precise question, the Court of Appeals has previously certified the matter to this court, and our answer in Slaten v. Travelers Insurance Co., 197 1 (28 S. E. 2d 280), likewise demands a judgment of affirmance of the judgment denying compensation.
Half of the Judges of the Court of Appeals and a majority of the Justices of this Court seem to overlook the unambiguous provisions of Code § 114-411, and our full-bench decision on this precise question in the Slaten case. Apparently they have been led into their error by other facts in the record, such as that both the employer and employee resided in this State, the employer was subject to, the jurisdiction of this State, and the employee had formerly been employed by a resident of this State; all of which completely and plainly fall short of the positive statutory prerequisite to compensation, that the employment contract must have been executed in this State. Code § 114-411. They overlook the fact that this employee had never been within this State subsequently to his contract of employment made in Cleveland, Ohio. Cases should never be decided upon what judges think the. law should be, for justice requires that judgments be based upon what the law is. If a change in the law is needed, the legislature alone must decide that fact and also make the change; but until it does, the courts are bound to apply the law as it is without philosophizing as to what the court thinks it should be. The disposition of this case is a most unhappy and unsatisfying situation. The question decided is by no means put at rest, for even now both the Court of Appeals and this court must face both the statute (Code § 114-411) and the full-bench decision, by which all are bound, in Slaten v. Travelers Insurance Co., 197 Ga. 1, supra, and I feel that I have no choice under my oath of office but to follow both. I therefore dissent for the reasons stated above. I am authorized to state that Head and Hawkins, JJ., concur in this dissent.